DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/02/22 has been entered. Claims 1, 6, 8, 14-15, and 18 have been amended, claims 12-13 have been cancelled, and claims 27-28, 30, 32-36, 38, 41, and 44-45 remain withdrawn. Claims 1-2, 4-6, 8, 14-15, 18, 22, 24, and 26 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 14-15, 18, 22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its", in line 17. It is unclear to what structure the limitation “its” refers. For examination purposes, the limitation will be interpreted as “said removed shape of soft tissue’s”. Claims 2, 4-6, 8, 14-15, 18, 22, 24, and 26 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (US 5,324,300), cited in previous office action.
Regarding claim 1, an invention relating to a tissue excision device, Elias discloses (Fig. 10) a medical device configured and operable for removing a defined shape of soft tissue from a target tissue layer in an eye thereby creating a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel [Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Elias” meets the structural limitations of the claim, and the “medical device” is structured for “removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel”] (Abstract), the device comprising coaxial outer (124) and inner (120)  elongated members extending along axis X (see annotated figure below); said outer member comprising an open distal side [i.e. the distal opening from which the inner elongated member extends (Fig. 10)] and a first distal part (A, see annotated figure below) configured for sticking to said target tissue layer during forward axial movement [i.e. step making contact with the surface of the tissue structure] (Col. 7, lines 27-28); said inner member comprising a second distal part (B, see annotated figure below) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, the second distal part being open at a distal end thereof and comprising a cutting edge configured to attach to said target tissue layer and cut said shape of the soft tissue from the target tissue layer while rotating and progressing, thereby creating said channel formed as a hole through the target tissue layer, and retract backwardly into said outer member (Col. 7, lines 19-45), and a chamber [i.e. lumen of element 120] extending proximally from said open second distal part to a proximal end of the chamber, the chamber being configured to retain and store said removed shape of soft tissue (134) in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer (Col. 7, lines 27-33). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Elias” meets the structural limitations of the claim, and the “the chamber” is structured to “retain and store said removed shape of soft tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer”.

    PNG
    media_image1.png
    317
    483
    media_image1.png
    Greyscale

Regarding claim 2, Elias discloses the medical device according to claim 1. Elias further disclose (Fig. 10) wherein said first distal part is configured for penetrating at least one other tissue layer (125) preceding said target tissue layer (122) during said forward axial movement (Col. 7, lines 20-28), said first distal part comprises a tissue piercing tip [i.e. tip of tapered portion of element 124] at a distal end of the first distal part configured and operable to penetrate said at least one other tissue layer and said target tissue layer and a proximal portion (126) at a proximal side of the first distal part configured and operable to penetrate said at least one other tissue layer and to stop at said target tissue layer, thereby sticking said outer member in the target tissue layer (Col. 7, lines 20-31).
	Regarding claim 4, Elias discloses the medical device according to claim 2. Elias further discloses wherein said first distal part has a predefined length (see annotated figure below) such that said tissue piercing tip does not exit distally from said target tissue layer (Fig. 10).

    PNG
    media_image2.png
    317
    483
    media_image2.png
    Greyscale

Regarding claim 5, Elias discloses the medical device according to claim 2. Elias further discloses (Fig. 10) wherein said proximal portion is a rim (126) of said outer member, formed by cutting a section of wall of the outer member along said axis X. Note, the claimed phrase is being treated as a product by process limitation; that is said proximal portion is a rim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 6, Elias discloses the medical device according to claim 1. Elias further discloses said inner member is fixedly attached to and housed within said outer member during said forward axial movement of said outer member (Col. 7, lines 19-27).
Regarding claim 14, Elias discloses the medical device according to claim 1. Elias further discloses (Fig. 10) said inner member comprises an elongated round body (120) extending along the longitudinal axis X and has a uniform outer diameter (D1, see annotated figure below) at a proximal side (B, see annotated figure below) thereof, said round cutting edge has a first diameter (D2, see annotated figure below) being smaller than said outer diameter and said second distal part has a continuously decreasing outer diameter towards the distal end [i.e. the tapered portion of element 120] (Col. 5, lines 11-19 & Col. 7, lines 19-41).

    PNG
    media_image3.png
    317
    483
    media_image3.png
    Greyscale

Regarding claim 22, Elias discloses the medical device according to claim 1. Elias further discloses wherein said rotating of said second distal part comprises clockwise and anti-clockwise reciprocal movement (Col. 5, lines 11-16).
Claims 1, 8, 18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oostman et al. (US 2008/0234698), cited in previous office action.
Regarding claim 1, an invention relating to a tissue harvesting tool, Oostman discloses (Figs. 34A-C) a medical device configured and operable for removing a defined shape of soft tissue from a target tissue layer in an eye thereby creating a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel [Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Oostman” meets the structural limitations of the claim, and the “medical device” is structured for “removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel”] (Abstract), the device comprising coaxial outer (526) and inner (528) elongated members extending along axis X (see annotated figure below); said outer member comprising an open distal side (532) and a first distal part (A, see annotated figure below) configured for sticking to said target tissue layer during forward axial movement [i.e. element 526 making contact with the surface of the tissue below the surface] (Par. 0153); said inner member comprising a second distal part (534) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, the second distal part being open at a distal end thereof and comprising a cutting edge configured to attach to said target tissue layer and cut said shape of the soft tissue from the target tissue layer while rotating and progressing, thereby creating said channel formed as a hole through the target tissue layer, and retract backwardly into said outer member (Par. 0093, 00149, 0153-0154), and a chamber [i.e. distal lumen of inner member (528)] extending proximally from said open second distal part to a proximal end of the chamber, the chamber being configured to retain and store said removed shape of soft tissue (522) in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer (Par. 0153). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Oostman” meets the structural limitations of the claim, and the “the chamber” is structured to “retain and store said removed shape of soft tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer”.

    PNG
    media_image4.png
    436
    203
    media_image4.png
    Greyscale

Regarding claim 8, Oostman discloses the medical device according to claim 1. Oostman further discloses having the following configurations: the device comprising an electric motor configured and operable for axially moving said inner member. (Par. 0152).
Regarding claim 18, Oostman discloses the medical device according to claim 12. Oostman further discloses (Figs. 25E) wherein said inner member comprises a tissue trapper comprising a slit [i.e. retention means (414)] formed in wall of the body of inner member along at least part of said chamber (Par. 0131, 0137, 0153), said slit is formed by one of the following: a) tangential cutting of the wall of the body of inner member, said device thereby further comprising an outer chamber located between the inner and outer members, b) radial cutting of the wall of the body of inner member [Note, the claimed phrase is being treated as a product by process limitation; that is a slit in the wall of the body of the inner member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113].
Regarding claim 26, Oostman discloses the medical device according to claim 1. Oostman further discloses wherein said predetermined geometry and orientation of the channel are selected to enable pressure regulation of a treated eye over a predetermined time period (Par. 0092). Note, the claim is an apparatus claim, and is to be limited by structural limitations. However, this claim constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Oostman” meets the structural limitations of the claim, and the “second distal part” is structured to “create said channel”, hence “wherein predetermined geometry and orientation of the channel are selected to enable pressure regulation of a treated eye over a predetermined time period”.
Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofsess (US 3,893,445), cited in previous office action.
Regarding claim 1, an invention relating to biopsy devices, Hofsess discloses (Figs. 1 & 6) a medical device (5 & 47) configured and operable for removing a defined shape of soft tissue from a target tissue layer in an eye thereby creating a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel [Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Hofsess” meets the structural limitations of the claim, and the “medical device” is structured for “removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel”], the device comprising coaxial outer (10) and inner (35) elongated members extending along axis X (see annotated figure below); said outer member comprising an open distal side (12; Fig. 4) and a first distal part (Fig. 3) configured for sticking to said target tissue layer during forward axial movement (Col. 4, lines 14-26); said inner member comprising a second distal part (38; Col. 4, lines 55-59) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, the second distal part being open at a distal end thereof and comprising a cutting edge configured to attach to said target tissue layer and cut said shape of the soft tissue from the target tissue layer while rotating and progressing, thereby creating said channel formed as a hole through the target tissue layer, and retract backwardly into said outer member (Abstract & Col. 5, lines 41-62), and a chamber (39) extending proximally from said open second distal part to a proximal end of the chamber, the chamber being configured to retain and store said removed shape of soft tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer [i.e. bone chips accumulate in lumen] (Col. 4, line 6). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Hofsess” meets the structural limitations of the claim, and the “the chamber” is structured to “retain and store said removed shape of soft tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer”..

    PNG
    media_image5.png
    666
    347
    media_image5.png
    Greyscale

Regarding claim 24, Hofsess discloses the medical device according to claim 1. Hofsess further discloses (Fig. 4) wherein said first distal part of the outer member is formed by cutting the outer member in the direction of the axis X along a curved line chosen to provide smooth penetration, at a distal segment (58) of the first distal part, with increasing resistance-to-progression force, at a proximal segment (55) of the first distal part (Col. 4 lines 14-34). Note, the claimed phrase is being treated as a product by process limitation; that is said distal part of the outer member provides smooth penetration, at a distal segment of the first distal part, with increasing resistance-to-progression force, at a proximal segment of the first distal part. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113
Allowable Subject Matter
	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Cited prior art references Elias, Oostman, and Hofsess disclose the invention as substantially claimed, as detailed in rejection above, but fail to disclose wherein said chamber has one of the following configurations: a) the chamber has dimensions matching said predetermined shape of the soft tissue, said predetermined shape of the soft tissue is cylindrical and has a length of about 1.5mm and a diameter of between about 0.1mm and about 0.2mm; b) chamber has a length of at least the length of the removed tissue and has a chamber diameter smaller than said first diameter at a distal end of the chamber and which increases continuously towards a proximal end of the chamber; or c) has a length of at least the length of the removed tissue and has a constant chamber diameter being equal to said first diameter, and wherein said first diameter is between about 0.1mm to about 0.2mm.
Prior art reference Reitsamer teaches an inner elongate member (i.e. shunt) with the chamber as claim. Specifically, wherein said chamber has one of the following configurations: a) the chamber has dimensions matching said predetermined shape of the soft tissue, said predetermined shape of the soft tissue is cylindrical and has a length of about 1.5mm and a diameter of between about 0.1mm and about 0.2mm; b) chamber has a length of at least the length of the removed tissue and has a chamber diameter smaller than said first diameter at a distal end of the chamber and which increases continuously towards a proximal end of the chamber; or c) has a length of at least the length of the removed tissue and has a constant chamber diameter being equal to said first diameter, and wherein said first diameter is between about 0.1mm to about 0.2mm (Fig. 19A; Par. 0147; Figs. 34A-D). However, Reitsamer does not disclose said inner member comprises a second distal part configured to rotate and project distally, along said axis X, through said open distal side of the outer member, to cut said predetermined shape of the soft tissue from the target tissue layer while rotating and progressing, create said channel formed as a hole across the target tissue layer, and retract backwardly into said outer member, as detailed in claim 1 from which claim 15 depends. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because the relevant prior art is from different fields of endeavor. 
Response to Arguments
Applicant’s arguments, see page 9, filed 10/02/22, with respect to the 112 Rejection have been fully considered and are persuasive.  The 112 Rejection of claims 6 and 13-15 has been withdrawn. 
Applicant's arguments filed 10/02/22 have been fully considered but they are not persuasive. 
Applicant argues previously cited prior art references fail to disclose a medical device configured and operable for removing a defined shape of soft tissue from a target tissue layer in an eye, and creating a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid through the channel; and a chamber extending proximally from said open second distal part to a proximal end of  the chamber, the chamber being configured to retain and store said removed shape of soft  tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer. Examiner respectfully disagrees.
Previously cited prior art references Elias, Oostman, and Hofsess each disclose the claimed structure in rejection above. Furthermore the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Elias” or “Oostman” or “Hofsess” meets the structural limitations of the claim, and the “medical device” is structured for “removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer to enable drainage of fluid from the eye through the channel”, and meets the structural limitations of the claim, and the “the chamber” is structured to “retain and store said removed shape of soft tissue in its intact form, thereby providing a validation and authentication to the volume and shape of the corresponding channel created inside the target tissue layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771                                                                                                                                                                                          
	
	/C.U.I/               Examiner, Art Unit 3771